DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/23/2022 has been entered. Claims 1-5, 8, 10-15, and 30-35 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 02/23/2022, except where otherwise stated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 30 are rejected as indefinite for reciting the term “high oleic oil”. The Applicant’s Specification (Paragraph 0017) teaches high oleic oil refers to any of a number or pure oils or oil blends that are high in monounsaturated fats. However, the term “high oleic oil” in claims 1, 3, and 30 is a relative term which renders the claim indefinite. The term “high oleic oil” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (as there is no obvious standard for what constitutes “high” in monounsaturated fats), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-5, 8, and 10-15 are rejected as indefinite as a result of depending upon indefinite claim 1.
Claims 31-35 are rejected as indefinite as a result of depending upon indefinite claim 30.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales (US 20170188613 A1) in view of Domazakis (US 20100062135 A1), ‘What is High-Oleic Sunflower Oil?’ (mikey’s), Roberts (GB 2459575 A), and Durance (WO 2018187851 A1).
Regarding claim 1, Rosales teaches (Paragraph 0017) a meat crisp (chip) is produced by preparing a formula or raw meat material, mixture, or batter having a ground or comminuted raw meat and added, non-meat ingredients, wherein the raw meat material is mixed and stuffed into casings or molds and then thermally processed (cooked). Rosales further teaches (Paragraph 0017) thereafter, the cooked meat logs are then cooled and possibly frozen before slicing the cooled meat log into slices, and after slicing the meat log, the slices are then dehydrated to create a meat crisp. Rosales teaches (Paragraph 0048) in one illustrative embodiment, the thermal or cook process uses a conventional smokehouse or water cook tanks. In addition, Rosales teaches (Paragraph 0052) the dehydration step may include for example, microwave cooking, radio frequency treatment, convection heating, infrared treatment, heat pump drying, modified atmosphere heat pump drying, vacuum drying, and freeze drying, among others and, these (and other) drying technologies may be used together in a combined dehydration process. Therefore, as Rosales teaches both microwave cooking and vacuum drying, and teaches that these process may be combined, Rosales teaches microwave vacuum drying.  Rosales also teaches (Paragraph 0044) in addition to the meat, the formula also may include added ingredients, such as flavorings, including spices or inclusions (seasonings). Furthermore, Rosales teaches (Paragraph 0005), generally the meat is dehydrated and the crunchy meat crisp has a water activity (Aw ) in a range of about 0.3 to about 0.6. Rosales further teaches (Paragraph 0019) depending on the desired final meat crisp product, the meat batter (including the moisture content and water activity of the batter) may be adjusted to provide the desired meat product. 
Rosales is silent on the non-meat ingredients for the batter including a high oleic oil at 5, 10, or 15%  weight to weight. Rosales is further silent on placing the raw meat material into the casing via extrusion. In addition, Rosales is silent on the microwave vacuum drying temperature not exceeding 200°F. Also, Rosales is silent on the meat chip having an aw of 0.05 to 0.2.
Domazakis teaches (Paragraph 0008, 0009) an oil composition that allows the stable incorporation of edible oil into foodstuff products, like meat-based products, wherein the oil contained in the oil composition of the present invention is an edible vegetable oil such as sunflower oil, soybean oil, safflower oil, or canola oil. Domazakis further teaches (Paragraph 0025) the oil composition may be incorporated into the meat-based products by direct addition to the meat mass (meat batter), and the oil end concentration of the meat-based products is most preferably 4 to 15 wt. %.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the oil composition of Domazakis since both are directed to processes for making meat based food products, since it is known in the art to add oil with a concentration from 4 to 15 wt. % to a meat mass as shown by Domazakis, and since meat-based products containing an edible oil, in particular an edible vegetable oil, in substitution of animal fat are desirable from a diet/health point of view as they have a lower cholesterol content and a higher ratio of unsaturated to saturated fatty acids (Domazakis, Paragraph 0002). 
It should be noted that Domazakis teaches direct addition of the oil composition, but does not specifically teach blending the oil with the meat mass. However, Rosales, as shown above, already teaches mixing (blending) non-meat ingredients with a meat batter, and blending is a common technique that would be readily apparent to one of ordinary skill in the art. Additionally, the range of oil contents taught by Domazakis overlaps with the claimed values of the present application, but Domazakis does not teach those values specifically. However, one of ordinary skill in the art would understand to adjust the oil content depending upon the type of meat used, the type and amount of additional seasonings, and the desired texture of the finished chip product, such that the claimed values of 5, 10, or 15 wt. % would be selected for the oil content.
‘What is High-Oleic Sunflower Oil?’ teaches (Paragraphs 3 and 4) that high-oleic sunflower oil is a type of sunflower oil derived from a specific strain of sunflower seeds that has a significant amount of monosaturated omega-9 fatty acids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales as modified above to incorporate the teaching of ‘What is High-Oleic Sunflower Oil?’ since it is known to add sunflower oil to a meat based food product as shown above by Domazakis, since the monounsaturated fats present in higher amounts in high-oleic sunflower oil help to develop and maintain a person’s cells (‘What is High-Oleic Sunflower Oil?’, Paragraph 3), since high-oleic sunflower oil doesn’t break down and high temperatures and has a longer shelf life than other sunflower oils (‘What is High-Oleic Sunflower Oil?’, Paragraph 4), and since high-oleic sunflower oil has a neutral flavor that won’t negatively impact other ingredient flavors in a food product (‘What is High-Oleic Sunflower Oil?’, Paragraph 5).
	Roberts teaches (Paragraph 0009) a process for preparing a non-fried snack-food product comprising a cooked wafer, said wafer comprising a cooked meat emulsion of comminuted meat and functional ingredients. Roberts also teaches (Paragraph 0031, 0032, 0036) a meat emulsion may be extruded into an elongate casing, cooked, and then sliced.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the extrusion step of Roberts since both are directed to meat products, since both teach making a meat chip product, since extruding meat into a casing prior during production of  a meat chip is known in the art as shown by Roberts, since extrusion would allow for control of the size of the meat such that it would properly fit in the casing without requiring addition or removal of meat, and since extrusion would shape the meat allowing for chips to be produced with a desired shape. 
	Also, Roberts teaches (Paragraph 0010) preferably the snack-food product of the invention has a water activity of less than about 0.45 aw, wherein, typically, the snack-food product has a water activity of more than about 0.10 aw, and suitably the water activity of the snack-food product of the invention falls in the range of about 0.20 or 0.25 aw to about 0.40 or 0.45 aw, which slight overlaps with the claimed Aw range of 0.05 to 0.20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the water activity range of Roberts, since both are directed to meat products, since both teach making a meat chip product, since a water activity of 0.20 or at least more than 0.10 is known in the art as shown by Roberts, since Rosales teaches adjusting the water activity depending on the desired final product, since having such a low water activity ensures that the snack-food product of the invention has a crisp texture and is stable under ambient conditions and does not require refrigeration (Roberts, Paragraph 0010), since a low water activity would make a chip crunchier and more desirable to consumers, and since the low water content of the product inhibits the growth of bacteria, yeast and moulds (Roberts, Paragraph 0010). Furthermore, the applicant’s specification does not indicate any unique benefit or unexpected result from using the claimed water activity that would not be obvious to one of ordinary skill in the art.
	Durance teaches (Page 5, lines 22-33; Page 6, lines 1-2) a method of making crunchy beef chips, wherein beef slices are treated in a microwave-vacuum dehydrator and the maximum temperature reached is 80°C (176°F).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the microwave-vacuum temperature of Durance, since both are directed to process for making meat chips, since both use microwave and vacuum drying, since microwave-vacuum drying below 200°C is known in the art as shown by Durance, and since high temperatures could burn the chips ruining the taste for consumers. 
Regarding claim 2, Rosales teaches (Paragraph 0042) the process starts with preparing a formula, raw material, or batter including meat, such as turkey, chicken, beef, or pork, among others.
Regarding claim 3, Rosales is silent on the high oleic oil being selected from at least one of: 
a sunflower, soybean, safflower, canola, or algal oil.
	As shown above, Domazakis teaches (Paragraph 0008, 0009) an oil composition that allows the stable incorporation of edible oil into foodstuff products, like meat-based products, wherein the oil contained in the oil composition of the present invention is an edible vegetable oil such as sunflower oil, soybean oil, safflower oil, or canola oil. Domazakis further teaches (Paragraph 0025) the oil composition may be incorporated into the meat-based products by direct addition to the meat mass (meat batter), and the oil end concentration of the meat-based products is most preferably 4 to 15 wt. %.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the sunflower oil composition of Domazakis since both are directed to processes for making meat based food products, since it is known in the art to add oil with a concentration from 4 to 15 wt. % to a meat mass as shown by Domazakis, and since meat-based products containing an edible oil, in particular an edible vegetable oil, in substitution of animal fat are desirable from a diet/health point of view as they have a lower cholesterol content and a higher ratio of unsaturated to saturated fatty acids (Domazakis, Paragraph 0002). 
As shown above, ‘What is High-Oleic Sunflower Oil?’ teaches (Paragraphs 3 and 4) that high-oleic sunflower oil is a type of sunflower oil derived from a specific strain of sunflower seeds that has a significant amount of monosaturated omega-9 fatty acids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales as modified above to incorporate the teaching of ‘What is High-Oleic Sunflower Oil?’ since it is known to add sunflower oil to a meat based food product as shown above by Domazakis, since the monounsaturated fats present in higher amounts in high-oleic sunflower oil help to develop and maintain a person’s cells (‘What is High-Oleic Sunflower Oil?’, Paragraph 3), since high-oleic sunflower oil doesn’t break down and high temperatures and has a longer shelf life than other sunflower oils (‘What is High-Oleic Sunflower Oil?’, Paragraph 4), and since high-oleic sunflower oil has a neutral flavor that won’t negatively impact other ingredient flavors in a food product (‘What is High-Oleic Sunflower Oil?’, Paragraph 5).
Regarding claim 4, Rosales teaches (Paragraph 0042) The raw meat may be chopped, ground, or comminuted to form it into a meat emulsion.
Regarding claim 5, Rosales teaches (Paragraph 044) in addition to the meat, the formula (meat batter) also may include added ingredients including preservatives such as celery powder plus a lactic acid starter culture and rosemary.
Regarding claim 8, Rosales is silent on an emulsion being defined further as comprising at least one of: eggs that comprise one of 4% weight to weight whole eggs or 2.0% weight to weight egg yolks or further comprising, weight to weight, 0.01 % to 1.0% of a gum or gum blend including one or more natural gums selected from the group consisting of gum Arabic, guar and Xanthan gum, or 0.2% k-carrageenan.
Roberts teaches (Paragraph 0021) the comminuted meat is then mixed with a stabilized oil-in-water emulsion comprising a suitable emulsifying agent such as xanthan gum, wherein up to about 5 or 6% wt. emulsifying agent may be included in the oil-in-water emulsion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the xanthan gum of Roberts, since both are directed to meat products, since both teach making a meat chip product, since treating a meat product with an emulsion containing xanthan gum is known in the art as shown by Roberts, since the oil-in-water emulsion remains stable owing to the presence of the emulsifying agent(s) during the initial cooking step (Roberts, Paragraph 0026), and since the stabilized oil-in-water emulsion in order to improve the texture and nutritional profile of the snack-food product (Roberts, Paragraph 0021). While Roberts teaches a broader range for the amount of xanthan gum than the claimed invention, one of ordinary skill in the art would understand to adjust the amount to the claim range based on the desired chip texture, the degree of cooking, the amount of additional ingredients, etc. Furthermore, the applicant’s specification does not indicate any unique benefit or unexpected result from using the claimed weight range of gum that would not be obvious to one of ordinary skill in the art.
Regarding claim 10, Rosales teaches (Paragraph 0017) In one illustrative approach, the meat slices (before the dehydration step) have a thickness of between about 0.040-in. (about 1.016 mm) to about 0.06-in. (about 1.524 mm); in another approach, the meat slices will have a thickness of about 0.04-in. (about 1.016 mm) to about 0.05-in. (about 1.27 mm); in another embodiment, the meat slices will have a thickness of about 0.045-in. (about 1.143 mm); and in yet another embodiment, the meat slices will have a thickness of about 0.05-in. (about 1.27 mm). While none of these values are exactly 1, 2, 3, 4 or 5 mm, Rosales teaches a thickness in between these values, and one of ordinary skill in the art would understand to adjust the thickness depending upon consumer preference, the number of chips desired, and economic concerns (thinner slices will yield a higher total surface area and faster/less energy requiring dehydration which would be cheaper). Furthermore, the applicant’s specification does not indicate any unique benefit or unexpected result from using the claimed thickness that would not be obvious to one of ordinary skill in the art.
Regarding claim 11, Rosales is silent on the meat being contacted with an emulsion for at least 1 to 90 minutes at room temperature.
Roberts teaches (Paragraph 0012) manufacturing such a non-fried snack-food product which comprises sequentially mixing comminuted meat with (i) one or more seasoning agents and (ii) a vegetable oil-in-water emulsion comprising one or more emulsifying agents to form an uncooked meat emulsion; filling said emulsion into a casing prior to cooking. While no exact time and temperature is given for the mixing and filling steps, Roberts does not specify the application of heating or cooling during these steps, so mixing and filling would likely occur at room temperature. Furthermore, the total time to complete the mixing and filling steps would exceed at least one minute under normal circumstances, meaning that the oil-in-water emulsion and the meat would be in contact at room temperature for at least 1 minute.  Additionally, the applicant’s specification does not indicate any unique benefit or unexpected result from using the claimed water activity that would not be obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the oil-in-water emulsion of Roberts since both are directed to meat products, since both teach making a meat chip product using meat and additional ingredients, since contact meat with an emulsion is known in the art as shown by Roberts, since the oil-in-water emulsion  improves the texture and nutritional profile of the snack-food product, especially having regard to the preferred use of meat from a lean source, and since without the addition of oil, the snack-food product might otherwise attain a hard, brittle texture rather than the desired crisp texture (Roberts, Paragraph 0021).
Regarding claim 13, Rosales teaches (Paragraph 0043) the whole muscle meat portions can be macerated (grinding/mechanical tenderizing) and injected with brine (mechanical tenderizing) prior to mixing into the formula or raw material. While Rosales is silent on performing the mechanical tenderizing after introduction into the batter, either as an alternative or in addition to the mechanical tenderizing before addition to the batter, doing so would be obvious to one of ordinary skill in the art in order to further mix the ingredients as macerating (grinding) would thoroughly combine the ingredients into the homogenous composition (Rosales Paragraph 0013) desired in the final product and would simply the process by removing the need to macerate an other ingredients separately prior to introduction into the batter. 
Regarding claim 14, Rosales teaches (Paragraph 0005) the meat crisp is comprised of at least ground meat or whole muscle meat pieces.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales (US 20170188613 A1) in view of Domazakis (US 20100062135 A1), ‘What is High-Oleic Sunflower Oil?’ (mikey’s), Roberts (GB 2459575 A), and Durance (WO 2018187851 A1), and further in view of Gutzmann (US 20100297316 A1).
Regarding claim 12, Rosales as modified above is silent on the method further comprising a step of chemical tenderizing the meat in acids, spices, enzymes, and combinations thereof.
Gutzmann teaches (Paragraph 0079) applying an antimicrobial composition to a food product, and a meat, poultry, or fish product in particular, by soaking or immersing the food product in the composition, and thereafter, the food product may be processed as part of a tenderizing process, wherein the tenderizing process may use chemical tenderizing including naturally aging meat or poultry where the natural enzymes and bacteria of the meat tenderize the meat over time, applying enzymes such as papain, bromelain, and ficin, using acids such as acetic acid (often found in vinegars used in tenderizing and marinating solutions), lactic acid, and citric acid, and spices.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the tenderizing process of Gutzmann since both are directed to methods of preparing meat products, since tenderizing meat with enzymes or acids is known in the art as shown by Gutzmann, since tenderizing will improve the flavor of the meat product, since the aging process of Gutzmann is especially useful for tenderizing tougher cuts of meat (Gutzmann, Paragraph 0079), and since the antimicrobial composition is applied as part of a tenderizing process (Gutzmann, Paragraph 0080) meaning that the process can give the meat a preservative effect. 
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosales (US 20170188613 A1) in view of Domazakis (US 20100062135 A1), ‘What is High-Oleic Sunflower Oil?’ (mikey’s), Roberts (GB 2459575 A) and Durance (WO 2018187851 A1), and further in view of Meyer (WO 2015127359 A1).
Regarding claim 15, Rosales as modified above is silent on the process further comprising fermenting the meat to a pH of 5.4 to 5.6 prior to cooking.
Meyer teaches (Page 2, lines 7-14) a process or method is provide that includes: (1 ) mixing or injecting a whole muscle raw meat with a starter culture having lactic acid bacteria, and optionally seasonings, to provide a whole muscle meat blend; (2) heating the blend to 100°F-110°F under a relative humidity of 95%-99% for a sufficient period of time to allow the whole muscle meat blend to ferment; (3) terminating fermentation when the blend reaches a pH value in the range of 5.4-5.8 by a pasteurization process (e.g., 158°F to 160°F); and (4) drying the blend. Meyer further teaches (Page 5, lines 19-25) ending the fermentation comprises by heating the whole muscle meat blend up to 150°F-160°F, wherein, preferably the heating is to 158°F to 160°F internal temperature, or 165°F for chicken, the temperature being held as needed before cooking in the oven.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rosales to incorporate the fermenting process of Meyer since both are directed to processes for preparing dried meat products, since fermenting meat prior to cooking is known in the art as shown by Meyer, and since the resulting texture from the fermentation process is stable and important for preserving the sensory characteristics (including taste, aroma and texture) of the whole muscle meat products during their shelf lives (Meyer, Page 2, lines 32-34).
Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niils (US 20160255867 A1) in view of Li (CN 109953247 A), Lee (US 20190045809 A1), ‘What is High-Oleic Sunflower Oil?’ (mikey’s), Thomson (GB 2494068 A) and Bertin (US 20150230501 A1).
Regarding claim 30, Niils teaches (Paragraph 0009) a preparation method of an airy chip comprising crushing frozen berries/fruits and the sugar and sweetener into a puree, adding an agent binding water emitted from the berries and an anti-caking agent  to the puree and then allowing the mixture to stand. Niils further teaches (Paragraph 0009) adding water to a mixture of an emulsifier and stabilizers, heating the mixture to compaction, cooling the mixture, and adding the mixture to the puree. Niils also teaches (Paragraph 0009) the puree mixture is frothed, as a result of which, the puree mix becomes airy, then the frothed and airy mixture is dosed as portions on a drying plate/drying belt and dried at a temperature within the range of 80-130° C (176-266°F), which overlaps with the claimed range of below 200°F. Niils further teaches (Paragraph 0009) the dried chips are cooled down at room temperature for 5 min and packaged in a dry environment. Niils further teaches (Paragraph 0031) drying time can be significantly shorter than what is stipulated in the recipe (up to the average time span of 10-20 min) using other known devices and methods for drying (e.g., nutraREV technology introduced by EnWave Corporation that uses a combination of vacuum pressure and microwave energy). It is noted that Niils teaches (Paragraph 0010) sugar as a major component of the chip product. However, Niils teaches (Paragraph 0006) a high sugar content as a disadvantage of prior art, and teaches (Paragraph 0019) an upper limit of sugar content. Additionally, Niils teaches (paragraph 0032) compensating for the taste impact of the reduced sugar by adding a sweetener, but no other advantage of sugar is indicated. Thus, sugar may be considered merely an ingredient for impacting taste, and non-essential to the invention of Niils. Some consumers would prefer little to no sugar for improved nutritional benefits and a natural taste rather than an artificially sweetened one. 
Niils teaches (claims 1, 3) mixing an acidity regulator with the pureed fruit, wherein the acidity regulator is citric acid, which optionally comprises in the composition of the chip from 0.2 to 1 percent by weight, but Niils is silent on mixing in gluconic acid. Furthermore, Niils is silent on blending in a high oleic oil at 5, 10, or 15% by weight. Niils is also silent on blending a ground or whole vegetable, or both the fruit and the vegetable, and a high oleic oil, and optionally a seasoning, into the batter. Niils is further silent on extruding the meatless batter into a casing, cooking  the meatless batter in the casing in a water bath, and slicing the casing with the cooked meatless batter meatless batter into meatless slices. 
Li teaches (Paragraph 0008, 0012) a method of preparing a black tea fruit cake with a sour agent that is any one or a mixture of two of citric acid and gluconic acid.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niils to incorporate the teaching of Li and substitute gluconic acid for citric acid, since both are directed to fruit-based food products, since citric acid and gluconic acid are known to be equivalents capable of performing the function of a sour agent, since using gluconic acid in production of a fruit-based food product is known in the art as shown by Li, and since gluconic acid would change the pH and/or flavor of the chip to improve the taste and meet consumer preferences.
Lee teaches (Paragraph 0013, 0021, 0113) an extruded meat substitute composition, comprising one or more sources of plant protein, one or more sources of lipid, and water, wherein the one or more sources of plant protein may comprise comminuted plant material, such as comminuted vegetable, fruit, or cereal material, a slurry, or a powder, and the dry ingredients are then mixed (blended) with water at water injection point 130. Lee further teaches (Paragraph 0117) the extruded product is then cut into the required size as determined by the potential end use, for example cubes, slices, strips or chunks.  Lee further teaches (Paragraph 0026) the one or more sources of lipid may comprise, consist essentially of, or consist of a plant fat or oil, such as sunflower, soybean, canola, or safflower oil. Additionally, Lee teaches (Paragraph 0046) the extruded meat substitute composition or admixture may comprise, consist essentially of, or consist of about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15% by weight on a dry basis of one or more sources of lipid, and useful ranges may be selected between any of these values.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niils to blend a fruit or vegetable with an oil at weight percentages including 5, 10, and 15% wt. as taught by Lee since both are directed to method of making a vegetable based product involving mixing ingredients, extruding, and slicing, since adding an oil to a mixture of fruits or vegetables is known in the art as shown by Lee, and since oils can be used to adjust the texture or the food product or to adjust the nutritional values of the food to meet consumer preferences.
‘What is High-Oleic Sunflower Oil?’ teaches (Paragraphs 3 and 4) that high-oleic sunflower oil is a type of sunflower oil derived from a specific strain of sunflower seeds that has a significant amount of monosaturated omega-9 fatty acids.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niils as modified above to incorporate the teaching of ‘What is High-Oleic Sunflower Oil?’ since it is known to add sunflower oil to a plant based food product as shown above by Lee, since the monounsaturated fats present in higher amounts in high-oleic sunflower oil help to develop and maintain a person’s cells (‘What is High-Oleic Sunflower Oil?’, Paragraph 3), since high-oleic sunflower oil doesn’t break down and high temperatures and has a longer shelf life than other sunflower oils (‘What is High-Oleic Sunflower Oil?’, Paragraph 4), and since high-oleic sunflower oil has a neutral flavor that won’t negatively impact other ingredient flavors in a food product (‘What is High-Oleic Sunflower Oil?’, Paragraph 5).
Thomson teaches (Claims 1, 2) a process for making a biscuit comprising an outer portion and a filling comprising a fruit-based material, wherein the process comprises forming an extrudable biscuit dough, co-extruding the biscuit dough with the filling to form an extrudate having a filling body circumferentially enclosed by a sheath (casing) of the biscuit dough, cutting the extrudate into lengths, and baking the extrudate before or after it is cut into lengths, wherein the fruit-based material is a fruit puree.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niils to incorporate the extruding, cooking, and slicing steps of Thomson since both are directed to food products made from fruit purees, since extruding a fruit puree into a casing, cooking the fruit puree in the casing and slicing the resultant product is known in the art as shown by Thomson, since extruding into a dough sheath would provide shaping and structure to the fruit puree, allowing for the production of a product with an exact size and preventing inconsistencies from the flowing puree mixture, and since cooking the product would further dry and harden the materials, lowering the production time. Furthermore, it would be obvious to one of ordinary skill in the art to cooked the encased puree prior to slicing to dry and solidify the contents and prevent the puree from spilling out during slicing.
	Bertin teaches (Paragraph 0009) preparing a food item in which the first food element substantially envelops the second food element, wherein each food element retains its identity after cooking. Bertin further teaches (Paragraph 0032,0034) examples of the first elements including dough, and examples of the second element including tomatoes (fruit) and vegetables. Also, Bertin teaches (Paragraph 0027) the food product is cooked via sous-vide cooking (water bath).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niils to incorporate the sous-vide cooking method of Bertin since both are directed to preparing fruit based food products, since cooking an encased food product in a water bath is known in the art as shown by Bertin, since high heat methods like grilling and broiling often result in food that is unevenly cooked and lose some of their natural juices, and subsequent to cooking and prior to packaging, the opportunity exists for the cooked food to come into contact with bacteria prior to packaging, thereby potentially contaminating the food, and at least limiting the shelf life of the food which is prevented by sous vide cooking (Bertin, Paragraph 0006), and since the food preparation process of Bertin does not depend on the culinary skill of the final user (Bertin, Paragraph 0054).
Regarding claim 31, as shown above Niils teaches (claims 1, 3) mixing an acidity regulator with the pureed fruit, wherein the acidity regulator is citric acid, which optionally comprises in the composition of the chip from 0.2 to 1 percent by weight. 
Li teaches (Paragraph 0008, 0012) a method of preparing a black tea fruit cake with a sour agent that is any one or a mixture of two of citric acid and gluconic acid. While Li is silent on the amount of gluconic acid, it would have been obvious to one of ordinary skill in the art to adjust the amount at 0.1 % to 1.0% weight to weight since Niils teaches using an amount of citric acid within the claimed range, since adjusting the amount would result in a different flavor to the end product, which could be adjust depending on the desired flavor of the final product. The applicant’s specification also provides no special benefit or unexpected result from the claimed concentration that would not be obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niils to incorporate the teaching of Li and substitute gluconic acid for citric acid, since both are directed to fruit-based food products, since citric acid and gluconic acid are known to be equivalents capable of performing the function of a sour agent, since using gluconic acid in production of a fruit-based food product is known in the art as shown by Li, and since gluconic acid would change the pH and/or flavor of the chip to improve the taste and meet consumer preferences. 
Regarding claim 32, Niils teaches (Paragraph 0021) using frozen berries of types such as blueberry, cranberry, raspberry, and strawberry to prepare the chip.
Regarding claim 33, Niils is silent on adding one or more gums or pectin.
Thomson teaches (Claims 1, 2; Page 5, lines 21-28) a process for making a biscuit comprising an outer portion and a filling comprising a fruit-based material, wherein the filling may also contain additional ingredients including pectin.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niils to incorporate pectin as an ingredient as taught by Thomson since both are directed to food products made from fruit purees, since both teach using a puree to make a solid food product, since using pectin as an ingredient is known in the art as shown by Thomson, and since additional ingredients such as sugars, alginates and pectins may be added to give texture, bake-stability and shelf life (Thomson, Page 3, lines 4-5).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niils (US 20160255867 A1) in view of Li (CN 109953247 A), Lee (US 20190045809 A1), ‘What is High-Oleic Sunflower Oil?’ (mikey’s), Thomson (GB 2494068 A), and Bertin (US 20150230501 A1), and further in view of Campbell (US 20100215826 A1).
Regarding claim 34, Niils is silent on using a vegetable selected from carrot, pea, pumpkin, soy, or tofu.
Campbell teaches (Paragraph 0002) a method for making an improved baked snack food and more particularly to a method for making a baked, sheeted snack food made from an undehydrated ingredient such as a puree (ground fruit/vegetable). Campbell further teaches (Paragraph 0033) making a veggie cracker (chip) from ingredients listed in Table 4 including carrots, peas, and mushrooms. Campbell further teaches one or more undehydrated ingredients listed in Tables 4 and 5 (wherein Table 5 lists fruits including strawberries and bananas) can be used in combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niils to incorporate a vegetable ingredient as taught by Campbell, since both are directed to fruit-based snack products, since crackers and chips are both thin, dry snack foods, since vegetable crackers are known in the art as shown by Campbell, and since vegetable can provide a variety of flavors and nutritional benefits to a food product.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niils (US 20160255867 A1) in view of Li (CN 109953247 A), Lee (US 20190045809 A1), ‘What is High-Oleic Sunflower Oil?’ (mikey’s), Thomson (GB 2494068 A), and Bertin (US 20150230501 A1), and further in view of Anand (US 20120196021 A1).
Regarding claim 35, Niils as modified above is silent on the meatless chip comprising proteins obtained from whey, soy, tofu, plant, seafood, or animal.
Anand teaches (0018) a fruit puree concentrate is used as an ingredient in a slurry that is capable of being deposited onto a belt in the form of a sheet, cooked under vacuum conditions and cut into snack pieces. Anand further teaches (0019) the fruit and vegetable bases  can be mixed with one or a combination of other ingredients including whey protein powders.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niils to incorporate the whey protein powder of Anand since both are directed to methods of making fruit based snack pieces, since using whey protein is known in the art as shown by Anand, and since including whey protein powder in the slurry mixture causes the slurry to foam as it dries under vacuum conditions, which lightens the texture of the resulting snack piece (Anand, Paragraph 0019), improving the texture of the product for consumers.
Response to Arguments
Regarding the Applicant's argument against the 35 U.S.C. 112(b) rejection of claims 1-6, 8-15, and 30-35, the Examiner maintains that a piece of prior art that defines a high oleic oil as comprising 70% or more oleic acid content and a second piece of prior art that provides a definition for oleic oil is not sufficient to demonstrate that “high oleic oil” has a well understood meaning in the art. For example, the National Sunflower Association teaches (first paragraph) high oleic sunflower oil is usually defined as having a minimum 80 percent oleic acid. Furthermore, Broaddus teaches high-oleic canola oil may comprise as low as 65% oleic acid, which high-oleic soybean oil is more than 75% oleic acid. Thus, there does not appear to be a consensus for what percentage of oleic acid constitutes high oleic oil, and the term remains indefinite. 
In response to the Applicant's argument against the 35 USC 103 rejection of claim 1, that Rosales teaches microwave drying and vacuum drying separately, rather than in combination, the Examiner points out that, as noted in the previous rejection, Rosales teaches (Paragraph 0052) the dehydration step 110 may include for example, microwave cooking, radio frequency treatment, convection heating, infrared treatment, heat pump drying, modified atmosphere heat pump drying, vacuum drying, and freeze drying, among others, and these (and other) drying technologies may be used together in a combined dehydration process.
Regarding the Applicant's argument that Rosales fails to teach an overlapping Aw of 0.05 to 0.2, and instead Rosales explicitly teaches an Aw of about 0.3 to about 0.6, the Examiner notes that Rosales does not provide an exact standard for "about" and, therefore, the lower limit of the Aw is not entirely clear. Furthermore, Rosales merely teaches (Paragraph 0005) generally the meat is dehydrated and the crunchy meat crisp has a water activity (Aw ) in a range of about 0.3 to about 0.6. No indication is provided that this range is an absolute requirement or that the use of an Aw outside of 0.3-0.6 will have any adverse effect on the process. Rosales simply states (Paragraph 0019) depending on the desired final meat crisp product, the meat batter (including the moisture content and water activity of the batter) may be adjusted to provide the desired meat product. Consequently, one of ordinary skill in the art would conclude that the described water activity of about 0.3 to about 0.6 is not strictly limiting. The claimed Aw is taught by Roberts and incorporated into the teaching of Rosales as described in the rejection.
Regarding the Applicant's argument against the 35 U.S.C. 103 rejection of claim 1, that the prior art fails to teach high oleic oil, the Examiner points out that Domazakis teaches (Paragraph 0025) meat based food products mixed with an oil composition, including sunflower oil. The specific use of high oleic oil is obvious in view of Mikey’s, which the Applicant suggests only provides a description of high oleic oils without motivation to combine with Rosales or Domazakis. The Applicant contends that the only motivation for using a high-oleic oil is Rosales suggestion that other non-meat ingredients may be used. However, as noted above, Mikey’s teaches that the monounsaturated fats present in higher amounts in high-oleic sunflower oil help to develop and maintain a person’s cells (‘What is High-Oleic Sunflower Oil?’, Paragraph 3), that high-oleic sunflower oil doesn’t break down and high temperatures and has a longer shelf life than other sunflower oils (‘What is High-Oleic Sunflower Oil?’, Paragraph 4), and that high-oleic sunflower oil has a neutral flavor that won’t negatively impact other ingredient flavors in a food product (‘What is High-Oleic Sunflower Oil?’, Paragraph 5), which would motivate one of ordinary skill in the art to use high-oleic sunflower oil. 
Regarding the Applicant's argument that Roberts teaches a water activity range outside of the claimed invention, as shown above, Roberts teaches (Paragraph 0010) the water activity of the snack-food product of the invention falls in the range of about 0.20 or 0.25 aw to about 0.40 or 0.45 aw, which overlaps with the claimed Aw range of 0.05 to 0.20. The Applicant claims that Paragraph 0012 of Roberts teaches an Aw of 0.5, but the paragraph states that water activity is less than about 0.50 aw. Also, the use of an emulsifying agent rather than high oleic oil in the invention of Roberts does not negate the motivation to adjust the water activity or extrude the batter, which is the specific teaching of Roberts incorporated into Rosales. The same is true of the claimed temperatures used in Roberts. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Not every element of a secondary reference must be incorporated into the primary reference.
Similarly, the use of freezing prior to microwave vacuum drying in Durance does not violate the limitations of the claimed invention, as Durance is a secondary reference relied upon to teach a temperature of the microwave vacuum drying process, which does not necessitate the incorporation of the freezing process.
Regarding the Applicant's argument that Durance is incompatible art because of the freezing step used in the method of Durance, it is unclear how such a step would disqualify Durance as the Applicant's claims do not forbid the use of freezing. Additional steps not specifically claimed by the Applicant are not excluded. 
The Applicant also suggests that claims 12 and 15 should be allowed since the secondary references Gutzmann and Meyer fail to teach “the use of high oleic oil in the meat product, the cooking temperature, the use of a microwave vacuum drying apparatus, or achieving an aw of 0.05 to 0.2”. However, these limitations are met by Rosales in view of Domazakis (US 20100062135 A1), ‘What is High-Oleic Sunflower Oil?’ (mikey’s), Roberts (GB 2459575 A), and Durance (WO 2018187851 A1), as shown above.
Regarding the Applicant's argument that Rosales teaches a water activity range outside of the claimed invention, as shown in the Final Action,  the Examiner notes that Rosales only describes an approximate range of about 0.3 to about 0.6 and the secondary reference Roberts teaches a snack food in the claimed water activity range, wherein lowering the water activity used in Rosales would reduce the growth of harmful bacteria in the food, and since a low water activity would make a chip crunchier and more desirable to consumers. Furthermore, Rosales provides no indication that changing the water activity of the final product would cause any harm to the invention, and the applicant’s specification does not indicate any unique benefit or unexpected result from using the claimed water activity that would not be obvious to one of ordinary skill in the art. 
In response to the Applicant's argument against the 35 U.S.C. 103 rejection of claims 30-33, that Niils (US 20160255867 A1) in view of Li (CN 109953247 A), Lee (US 20190045809 A1), ‘What is High-Oleic Sunflower Oil?’ (mikey’s), and Thomson (GB 2494068 A) fails to teach  high oleic oil is at 5, 10, or 15% by weight, the Examiner reiterates, as shown above, that Lee teaches (Paragraph 0026, 0046) an extruded meat substitute with sunflower oil at the claimed amounts, while ‘What is High-Oleic Sunflower Oil?’ teaches the benefits of high-oleic sunflower oil, such that one of ordinary skill in the art would be motivated to substitute the high oleic oil for the generic sunflower oil, namely high-oleic sunflower oil doesn’t break down and high temperatures and has a longer shelf life than other sunflower oils (‘What is High-Oleic Sunflower Oil?’, Paragraph 4), and since high-oleic sunflower oil has a neutral flavor that won’t negatively impact other ingredient flavors in a food product (‘What is High-Oleic Sunflower Oil?’, Paragraph 5). 
Regarding the Applicant’s arguments against the 35 U.S.C. 103 rejections of claims 34 and 35, as the limitations of claim 30 are met by the Niils et. al. as described above, the rejections of claims 34 and 35 remain in place.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792